DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 1 is objected to because of the following informalities:
The semicolon at the end of Claim 1 should be a period.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Chen, US #10,808,926
[Chen ('926)]

-
Laswson, US #3,171,398
[Lawson ('398)]






Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 & 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Chen ('926).
In Re Claims 1-13 & 15-20, Chen ('926) discloses:
Cl. 1: All aspects of the claimed invention including: A combustion device (Fire Display Device #10) comprising:
a fuel reservoir (Fuel Reservoir #11) including a container (Outer wall of Reservoir #11) and a tray disposed on the container (Cap #12);
a wick inserted through a first hole of the tray and into a space of the container (Wick #20 inserted through First Positioning Hole #121 of Cap #12 & extending into Fuel Chamber #111); and
a heat insulating and dissipating device including a heat insulating member (Thermal Insulator #13) and a heat dissipating member encircling the wick (Cover #15), wherein the heat insulating Thermal Insulator #13 would of necessity comprise a non-metallic material to prevent conduction of heat), wherein the heat dissipating member is made of a metallic material;
With the possible exception of the dissipating member being made of steal.
Nevertheless, a suitable & suitably rigid material used for the cover to ensure proper stabilization of the wick, would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that a metal material solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the device of Chen ('926) would function equally well in either configuration.
Further, an insulating material indicates the components on opposing sides of the insulator are constructed of a thermally conductive material.
Cl. 2: wherein the heat insulating member is disposed on a side of the tray which is opposite to a side delimiting the space of the container, and wherein the heat insulating member is disposed between the side of the tray and the heat dissipating member (Insulator #13 is located on the upper surface of Tray / Cap #12, opposite of Chamber #11, & is disposed between Tray #12 & Heat Dissipater / Cover #15).
Cl. 3, 16: wherein the tray defines a recess which has a base and raised lateral side walls which extend from the base upward and annularly along a perimeter of the base, and wherein the base forms the side of the tray (Tray / Cap #12 comprises a recess defined by the bottom wall surrounded by Rim #123).
Cl. 5: wherein the brims of the container and the tray include a gasket disposed therebetween (Seal #14).
Cl. 6: 3, wherein the heat dissipating member is disposed at a height lower than the lateral side walls of the tray (Fig. 1, 3-5).
Cl. 7, 8: wherein the heat insulating member and the heat dissipating member are overlapped (Fig. 3-5).
Cl. 10-13: wherein the heat dissipating member has a cross sectional area not smaller than a cross sectional area of the heat insulating member (Heat Dissipation Member / Cover #15 is larger than Insulation Member #13).
Cl. 15, 20: wherein the heat insulating member and the heat dissipating member respectively define an aperture through which the wick inserts, and wherein the apertures of the heat insulating member and the heat dissipating member correspond to the first hole (Positioning Holes #131, 153 in Insulation Member #13, Cover #15, respectively).
Cl. 17, 19: wherein the wick is made of metal (Col. 3, Ln. 23-24
Cl. 18: 17, wherein a top end of the wick has a substantially circular outer periphery and a bottom end of the wick has an outer periphery including two substantially parallel sides (Top End #21 of Wick #20 is circular; Bottom End #22 is planer, i.e. has parallel sides).
In Re Claims 4 & 9, with respect to “wherein the tray has a brim protruding from the lateral side walls, wherein the container has a brim corresponding to the brim of the tray, and wherein at least one fastener engages with the brims of the container and the tray to securely clamp the container and the tray”, the means of securing the tray & container, e.g. the friction of Chen ('926) or a clamp to secure a brim of the tray & container, would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the clamp solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the device of Chen ('926) would function equally well in either configuration.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Chen ('926) as applied to claim 1 above, in view of Lawson ('398).
In Re Claim 14, Chen ('926) discloses: wherein the tray defines a second hole communicated with the space of the container (Fuel Injection Holes #121); With the possible exception of: the tray includes a cover movably connected thereto and selectively closing the second hole.
Nevertheless, Lawson ('398) discloses from the same Wick-Type Burning / Combustion Device field of endeavor as applicant's invention, a combustion device (Fig. 1) comprising a reservoir (Fuel Tank #11), a wick (Wick #21, 21A) & a cover (Lid #17) with a fuel filling aperture (Central Fill Opening #27), the device including a cap over the fill opening (Closure Member #29)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the cover of Lawson ('398) into the burning device of Chen ('926) for the purpose of “[preventing] spillage of the fuel in the tank (Col. 2, Ln. 59-70, Col. 4, Ln. 3-14).
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762